Exhibit 10.49

SECOND AMENDMENT REGARDING IRC § 409A
TO
EXECUTIVE EMPLOYMENT AGREEMENT

The Executive Employment Agreement (as amended from time to time the
“Agreement”) was entered into on July 12, 2007, by and among Thermadyne Holdings
Corporation (“Holdings”), a Delaware corporation, and Terry A. Moody
(“Employee”), and was previously amended twice.  The Agreement is hereby amended
as follows, effective as of the date hereof, such that, consistent with the
intent of the parties, the Agreement will comply with relevant provisions of
Section 409A of the Internal Revenue Code of 1986, as amended:

1.                  Capitalized terms used in this Amendment without definition
have the meanings set forth in the Agreement.

2.                  Section 4(a)(ii) is revised to read as follows:

“(ii) a pro rata portion (based on a fraction the numerator of which is the
number of days Employee was employed in the year of Employee’s death and the
denominator of which is 365) of the full bonus that Employee would have been
entitled to receive under Employers’ Management Incentive Plan in accordance
with Section 2(b) for the year in which death occurred had Employee been
employed by Employers through the date on which such bonus is paid in accordance
with such Plan and based on Employers’ and Employee’s actual results and
performance objectives established under such Plan, which pro rata bonus shall
be paid during the calendar year following the calendar year during which death
occurred, and”

3.                  Section 4(b)(ii) is revised to read as follows:

“(ii) Employers shall pay a pro rata portion (based on a fraction the numerator
of which is the number of days Employee was employed in the year Employee became
totally disabled and the denominator of which is 365) of the full bonus that
Employee would have been entitled to receive under Employers’ Management
Incentive Plan in accordance with Section 2(b) for the year in which total
disability occurred had Employee been employed by Employers through the date on
which such bonus is paid in accordance with such Plan and based on Employers’
and Employee’s actual results and performance objectives established under such
Plan, which pro rata bonus shall be paid during the calendar year following the
calendar year during which total disability occurred, and”

4.                  The last sentence of Section 4(d) is deleted and the
following is added in lieu thereof:

“The sums received by Employee under this Section 4(d) shall be considered
liquidated damages in respect of claims based on any provisions of this
Agreement or any claims arising out of Employee’s employment with Employers,
and, notwithstanding anything to the contrary, the payment of the amounts
described in Section 4(d)(i), (ii), and (iii) (collectively, the "Severance
Payments") by Employers shall be made or commence, as applicable, within 14 days
following the date Employee executes and delivers a general release (the
“Release”) of all claims in form and substance satisfactory to Employers, and
such Release becomes irrevocable.  If Employee fails to execute and deliver the
Release at a time so that the Release becomes irrevocable by its terms within
sixty (60) days following Separation from Service (as defined in Treasury
Regulation Section 1.409A-1(h)), the obligation to pay the Severance Payments
shall be null and void, and no payment shall be made pursuant to Section 4(d). 
Notwithstanding the foregoing, if the seventy-fourth day following Separation
from Service is in a different calendar year from the date of Separation from
Service and Employee executes and delivers the Release so that the Release
becomes

 

 



--------------------------------------------------------------------------------

 

irrevocable by its terms within sixty (60) days following Separation from
Service, then payment of the Severance Payments shall be made or commence, as
applicable, on the later of (x) the date otherwise required; or (y) the earlier
of the seventy-fourth day after Separation from Service, or January 15.”

5.                  This Amendment may be executed in multiple counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Amendment as of this   15    day of December, 2011.

 

EMPLOYEE: 

       /s/ Terry A. Moody             
Name:  Terry A. Moody

 

 

EMPLOYERS:

 

Thermadyne Holdings Corporation

(on behalf of itself and all wholly owned subsidiaries)

 

 

By:      /s/ Martin Quinn                     

            Martin Quinn

Title:    Chief Executive Officer

 

 

THIS AGREEMENT CONTAINS A BINDING ARBITRATION PROVISION WHICH
MAY BE ENFORCED BY THE PARTIES

 

 

2



--------------------------------------------------------------------------------





 